Title: Proclamation on Intercourse with British Warships, 29 April 1776
From: Washington, George
To: 



[New York, 29 April 1776]

Whereas an Intercourse and Correspondence with the Ships of War, and other Vessels belonging to, and in the Service of the King of Great Britain, is highly detrimental to the Rights and Liberties of the said Colonies. And whereas the Committee of Safety of the Colony of New York, taking the same under their Consideration, on the 18th Instant, did Resolve and Order, “That no Inhabitant of the said Colony on any Pretence, or for any Purpose whatsoever, either in Person or in Writing, should, directly, or indirectly, presume to have, or maintain any Intercourse whatsoever, with any Ship belonging to, or employed in the Service of the said King, or with any of his Officers, or Ministers, or with any Person, or Persons on board the same, on pain of being dealt with in the severest Manner,” Notwithstanding which, there is Reason to believe that sundry base and wicked Persons, preferring their own, present private Emolument to their Country’s Weal, have continued to carry on the same, particularly some who under Pretence of coming to the Market of this City by Water, have put themselves, their Vessels and Effects in the Way of the Ships of War, for the Purposes of giving Intelligence and furnishing them with Supplies of Provision; and have been taken: To the End that such evil and pernicious Practices may be remedied and prevented in Future, I hereby publish and declare, that if any Person, or Persons shall hereafter presume to have, hold, or continue to carry on such Intercourse, or any Kind of Correspondence whatsoever, or furnish and supply the said Ships of War, and other Vessels in such Service, with Provisions and Necessaries of any Kind, that he or they so offending will be deemed and considered as an Enemy, or Enemies to the Rights of the said Colonies, and if apprehended will be treated accordingly.
And I do hereby will and require all Officers and Soldiers in the Army under my Command, and most earnestly entreat all

Persons well attached to the Interest of the said Colonies, to use their utmost Care and Diligence for preventing the same, and apprehending and securing all Persons who shall be guilty thereof.
GIVEN under my Hand, at HEAD-QUARTERS, in the City of NEWYORK, this Twenty Ninth of APRIL, Anno Domini, 1776.

G. Washington.

